



Exhibit 10(a)


DENBURY RESOURCES
SEVERANCE PROTECTION PLAN
(As amended and restated effective as of March 29, 2018)


ARTICLE I
ESTABLISHMENT OF PLAN


As of the Effective Date, Denbury Resources Inc. (the “Company”) hereby amends
and restates the severance plan known as the Denbury Resources Severance
Protection Plan, which plan was originally adopted effective December 6, 2000,
subsequently amended effective December 5, 2007, December 30, 2008, and December
31, 2010, amended and restated effective December 15, 2011, December 13, 2012,
May 6, 2015 and March 31, 2016, and hereby further amended and restated
effective March 29, 2018, and which as set forth in this document is hereinafter
referred to as the “Plan.” For purposes of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Company intends the Plan to
continue to be a “Severance Plan” within the meaning of the applicable ERISA
regulations.


ARTICLE II
DEFINITIONS


As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.


Section 2.1Administrator. The Board or any committee thereof as may be appointed
from time to time by the Board to supervise the administration of the Plan.


Section 2.2Affiliate. With respect to a specified person, a person that directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with the specified person.


Section 2.3Base Salary. The amount a Participant is entitled to receive as wages
or salary on an annualized basis, calculated on the basis of their salary rate
on either the date immediately prior to a Change of Control or their Termination
Date, whichever amount is higher.


Section 2.4Board. The Board of Directors of the Company.


Section 2.5Bonus Amount. An amount equal to fifty percent (50%) of the total
amount of all Bonuses paid to a Participant during the twenty four (24) month
period immediately preceding the date of the Change of Control; provided,
however, if a Participant was not an Employee on January 1st of the calendar
year which is two years prior to the year in which the Change of Control occurs,
then the Bonus Amount for such Participant shall equal the greater of (i) fifty
percent (50%) of the total amount of all Bonuses paid to such Participant during
the twenty four (24) month period immediately preceding the date of the Change
of Control and (ii) the total amount of all Bonuses paid to such Participant
during the twelve (12) month period immediately preceding the date of the Change
of Control. For the purposes of this Section 2.5, “Bonuses” shall mean any and
all cash bonuses paid to a Participant including,




1



--------------------------------------------------------------------------------





without limitation, discretionary cash bonuses (whether based on Company
performance or individual performance) and Christmas cash bonuses, but “Bonuses”
shall specifically exclude any new-hire or sign-on cash bonuses paid to a
Participant and any “spot” bonuses paid to a Participant.


Section 2.6Cause. An Employer shall have “Cause” to terminate a Participant if
the Participant (i) willfully and continually fails to substantially perform his
duties with the Employer (other than a failure resulting from the Participant’s
incapacity due to physical or mental illness) or (ii) willfully engages in
conduct which is demonstrably and materially injurious to the Employer,
monetarily or otherwise. No act, nor failure to act, on the Participant’s part,
shall be considered “willful” unless he has acted or failed to act with an
absence of good faith and without a reasonable belief that his action or failure
to act was in the best interest of the Employer. Notwithstanding anything
contained in this Plan to the contrary, no failure to perform by the Participant
after Notice of Termination is given by or to the Participant shall constitute
Cause.


Section 2.7Change of Control. A “Change of Control” shall mean the occurrence of
any one of the following with respect to the Company:


(a)“Continuing Directors” no longer constitute a majority of the Board; the term
(i) “Director” shall mean a member of the Board and (ii) “Continuing Director”
shall mean any individual who has served as a Director for one year or more,
together with any new Directors whose election by the Board or whose nomination
for election by the shareholders of the Company was approved by a vote of a
majority of the Directors then still in office who were either Directors at the
beginning of such one-year period or whose election or nomination for election
was previously so approved;


(b)any person or combination of persons acting as a group (as defined in Rule
13d-3 under the Securities Exchange Act of 1934 (as amended from time to time,
including rules thereunder and successor provisions and rules thereto, the
“Exchange Act”)) become the beneficial owners (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of Common Shares representing thirty
percent (30%) or more of the voting power of the Company’s then outstanding
securities entitled generally to vote for the election of Directors;


(c)a merger or consolidation to which the Company is a party, regardless of the
surviving entity in such transaction, if (i) the shareholders of the Company
immediately prior to the effective date of such merger or consolidation have
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of less
than fifty percent (50%) of the combined voting power to vote for the election
of directors of the surviving corporation, or other entity following the
effective date of such merger or consolidation or (ii) following such merger or
consolidation, fifty percent (50%) or more of the individuals who (on the date
immediately prior to the date of execution of the agreement providing for such
merger or consolidation) constitute the members of Senior Management do not, as
of a date six months after such merger or consolidation, hold an officer’s
position which would make them a member of senior




2



--------------------------------------------------------------------------------





management of the surviving corporation; or


(d)the sale of all, or substantially all, of the assets of the Company or the
liquidation or dissolution of the Company.


Notwithstanding anything herein to the contrary, under no circumstances will a
change in the constitution of the board of directors or managers of any
Subsidiary, a change in the beneficial ownership of any Subsidiary, the merger
or consolidation of a Subsidiary with any other entity, the sale of all or
substantially all of the assets of any Subsidiary or the liquidation or
dissolution of any Subsidiary (in each case which does not constitute and is not
part of a sale of all or substantially all of the assets of the Company)
constitute a “Change of Control” under this Plan.


Section 2.8Common Shares. “Common Shares” means shares of common stock, $.001
par value of Denbury Resources Inc.


Section 2.9Company. Denbury Resources Inc., a Delaware corporation.


Section 2.10Disability. “Disability” shall mean a Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which, in the reasonable opinion of
the Administrator based on such medical evidence as it deems necessary, can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; provided, however, that such Disability did not
result, in whole or in part from: (i) a felonious undertaking or (ii) an
intentional self-inflicted wound.


Section 2.11Effective Date. March 29, 2018.


Section 2.12Employee. An individual shall be an “Employee” only if the
individual is shown as an employee of an Employer on the payroll records of such
Employer. In addition, any person eligible for benefits under a severance plan
not originally sponsored by the Company or Subsidiaries of the Company as of the
date of adoption of this amended and restated Plan, including the EAP Properties
Inc. Employee Severance Protection Plan (any such plan being an “Acquired
Plan”), shall not be entitled to receive benefits under this Plan except to the
extent and in the amount that benefits payable under this Plan are in excess of
amounts payable to that person under such an Acquired Plan.


Section 2.13Employer. The Company and any Participating Employer. With respect
to a Participant who is not an Employee of the Company, any reference under this
Plan to such Participant’s “Employer” shall refer only to the employer of the
Participant, and in no event shall be construed to refer to the Company as well.


Section 2.14Good Reason. “Good Reason” shall mean the occurrence of any of the
following events or conditions:


(a)a material diminution in the Participant’s authority, duties or
responsibilities;








3



--------------------------------------------------------------------------------





(b)a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that a Participant report to an Officer or Employee instead of
reporting directly to the Board;


(c)a material diminution in the Participant’s base compensation;


(d)a material change in the geographic location at which the Participant must
perform the services; or


(e)any material breach by the Employer of any provision of this Plan.


The Participant is required to provide written notice to the Employer of the
existence of the condition that would result in termination of employment for
Good Reason within ninety (90) days of the initial existence of the condition.
Upon receipt of such written notice, the Employer has 30 days to remedy the
condition (the “cure period”). If the Employer does not remedy the condition
within the cure period, the Participant will meet the requirements for
termination of employment for Good Reason, provided, however, that the
Participant actually does terminate his employment not more than thirty (30)
days after the expiration of the Employer’s cure period.


Section 2.15Notice of Termination. A notice which indicates the specific basis
for any termination of employment; no purported termination of employment shall
be effective without such Notice of Termination.


Section 2.16Officer. Each individual who at the time in question is a corporate
officer of the Company and is so designated pursuant to the Company’s Second
Amended and Restated Bylaws.


Section 2.17Participant. An Employee who meets the eligibility requirements of
Article III.


Section 2.18Participating Employer. Each Subsidiary of the Company shall be a
Participating Employer in this Plan unless determined otherwise by the Company.


Section 2.19Payment Date. For a Participant entitled to payment under Section
4.1 as a result of a termination of employment other than for Cause during the
period beginning six months prior to a Change of Control and ending on the date
of the Change of Control, the Payment Date is the first business day that is at
least fifteen (15) days after the Change of Control. For a Participant entitled
to payment under Section 4.1 as a result of a termination of employment other
than for Cause during the period beginning on the Change of Control and ending
two years after the Change of Control, the Payment Date is the first business
day that is at least fifteen (15) days after the Participant’s termination of
employment.


Section 2.20Senior Management. Shall mean that group of Participants composed of
the Company’s Chief Executive Officer, President, Chief Operating Officer, Chief
Financial Officer, Executive Vice Presidents and Senior Vice Presidents, as such
specific positions exist and individuals are then serving in such positions at
the time in question.




Section 2.21Severance Benefit. The benefits payable in accordance with Article
IV of the Plan.


Section 2.22Severance Units. A Participant who is neither (x) a member of Senior
Management nor (y) an Officer not a member of Senior Management, shall receive
one (1) Severance Unit, to be used in calculating his Severance Benefit, for (i)
each ten thousand dollars ($10,000) of the aggregate of his Base Salary plus
Bonus Amount and (ii) each twelve months of employment by the Company or an
Employer; the sum of any partial Severance Units under (i) and (ii) shall be
rounded to the nearest higher whole number of Severance Units. However, the
maximum number of Severance Units that may be granted to a Participant is
eighteen (18), and each Participant shall be granted at least four (4) Severance
Units.


Section 2.23Subsidiary. Any corporation or other entity that is a member of a
controlled group, as defined in Section 414(b) or (c) of the Internal Revenue
Code of 1986, as amended (the “Code”), with the Company.


Section 2.24Termination Date. In the case of the Participant’s death, the
Participant’s Termination Date shall be his date of death. In all other cases,
the Participant’s Termination Date shall be the date specified in the written
Notice of Termination and as of which date the Participant does in fact
terminate employment with his Employer.


ARTICLE III
ELIGIBILITY AND PARTICIPATION


Section 3.1Participation. Each Employee of the Company or of a Participating
Employer during the time such Employer is participating in this Plan shall be
eligible to participate in the Plan, as amended from time to time hereafter. An
Employee of an Employer shall automatically cease being a Participant if his
employment terminates more than six months prior to a Change of Control or more
than two years after a Change of Control, or at any time for a reason that does
not entitle the Participant to benefits under the Plan. Without limitation, an
Employee of an Employer shall be ineligible for benefits under the Plan if his
employment terminates at any time due to death or Disability, or due to
termination by the Employer for Cause or due to his terminating his employment
for any reason other than Good Reason.


Section 3.2Duration of Participation. Once an Employee of an Employer becomes a
Participant, a Participant shall cease to be a Participant in the Plan upon the
first to occur of: (i) the date that is six (6) months after the Termination
Date (the “Six Month Date”), if as of the Six Month Date he is not then entitled
to a Severance Benefit under the terms of this Plan or (ii) the date on which he
has received all of the benefits to which he is entitled under this Plan. This
Plan shall not confer upon any Employee any right with respect to continuation
of employment by any Employer, or any right to provide services to an Employer,
nor shall this Plan interfere in any way with such Employee’s right to terminate
employment, or such Employer’s right to terminate such Employee’s employment, at
any time.








4



--------------------------------------------------------------------------------





ARTICLE IV
SEVERANCE BENEFITS


Section 4.1Right to Severance Benefit. After a Change of Control has occurred, a
Participant shall be entitled to receive from the Employer a Severance Benefit
in the amount provided in Sections 4.2 and 4.3 if (i) his employment is
terminated by the Company or a Participating Employer for any reason other than
for Cause, during the period beginning six months prior to such Change of
Control and ending two years after such Change of Control or (ii) Participant
terminates his employment for Good Reason; provided that a Participant shall not
be entitled to receive such a Severance Benefit if the Participant’s employment
is terminated due to Participant’s Disability or death.


Section 4.2Amount of Severance Benefit. If a Participant is entitled to a
Severance Benefit under Section 4.1, the Employer shall pay to the Participant,
on the Payment Date, an amount in cash equal to one of the following amounts:


(a)for members of Senior Management, three (3) times the sum of the
Participant’s Base Salary and the Bonus Amount;


(b)for all other Officers that are not members of Senior Management, two and
one-half (2-1/2) times the sum of the Participant’s Base Salary and the Bonus
Amount; and


(c)for all other Participants, one-twelfth (1/12) of the sum of the
Participant’s Base Salary and Bonus Amount multiplied by the Participant’s
Severance Units.


Section 4.3Further Benefits. If a Participant is entitled to a Severance Benefit
under Section 4.1, such Participant shall also be entitled to:


(a)Continuation at Employer’s expense, on behalf of the Participant and his
dependents and beneficiaries, of all medical, dental, vision, and health
benefits and insurance coverage which were being provided to the Participant at
the time of termination of employment for a period of time subsequent to the
Participant’s termination of employment. Subject to termination of the
Employer’s obligation under Section 4.3(b), this period of time shall be 18
months for members of Senior Management; 15 months for all other Officers that
are not members of Senior Management; and for all other Participants, a period
of time (in months) equal to fifty percent (50%) of such Participant’s Severance
Units. The benefits provided in this Section 4.3(a) shall be no less favorable
to the Participant, in terms of amounts and deductibles and costs to him, than
the coverage provided the Participant under the plans providing such benefits at
the time of termination of the Participant’s employment. The payment by the
Employer of the cost of such benefits shall be treated as additional taxable
income to such Participants to the extent necessary to avoid a violation of the
nondiscrimination provisions of Section 105(h) of the Code. Should the
continuation of any medical or similar coverages be through fully insured plans,
and should such continuation violate the nondiscrimination requirements for such
plans




5



--------------------------------------------------------------------------------





under the Patient Protection and Affordable Care Act (“Health Care Reform”),
then such Participants shall receive additional cash severance benefits rather
than continued coverage under such plans of Employer in an amount based on the
premium cost of such coverage that the Employer would otherwise pay under this
sentence.


(b)The Employer’s obligation hereunder to provide a benefit shall terminate if
the Participant obtains comparable coverage under a subsequent employer’s
benefit plan. For purposes of the preceding sentence, benefits will not be
comparable during any waiting period for eligibility for such benefits or during
any period during which there is a preexisting condition limitation on such
benefits. The Employer also shall pay a lump sum equal to the amount of any
additional income tax payable by the Participant and attributable to the
taxability of the cost of the benefits provided under subparagraph (a) of this
Section within the time limitations for reimbursing such tax under Section 12.11
hereof. At the end of the period of coverage set forth above, the Participant
shall be entitled to all health and similar benefits that are or would have been
made available to the Participant pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) or other applicable law, as if the
Participant then terminated employment or had a reduction in hours triggering a
right to benefits under COBRA or other applicable law at the end of such period.


Section 4.4Mitigation or Set-off of Amounts Payable Hereunder. The Participant
shall not be required to mitigate the amount of any payment provided for in this
Article IV by seeking other employment or otherwise, nor shall the amount of any
payment provided for in this Article IV be reduced by any compensation earned by
the Participant as the result of employment by the Company or any successor
after the Payment Date or by another employer after the Termination Date, or
otherwise. The Employer’s obligations hereunder also shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim, right or action
which the Employer may have against the Participant.


Section 4.5Company Guarantee of Severance Benefit. In the event a Participant
becomes entitled to receive from the Employer a Severance Benefit under this
Article IV above and such Employer fails to pay such Severance Benefit, the
Company shall assume the obligation of such Employer to pay such Severance
Benefit. In consideration of the Company’s assumption of the obligation to pay
such Severance Benefit provided under this Plan, the Company (as the source of
payment of benefits under the Plan) shall be subrogated to any recovery
(irrespective of whether there is recovery from the third party of the full
amount of all claims against the third party) or right to recovery of either a
Participant or his legal representative against the Employer or any person or
entity. The Participant or his legal representative shall cooperate in doing
what is reasonably necessary to assist the Company in exercising such rights,
including but not limited to notifying the Company of the institution of any
claim against a third party and notifying the third party and the third party’s
insurer, if any, of the Company’s subrogation rights. Neither the Participant
nor his legal representative shall do anything after a loss to prejudice such
rights. In its sole discretion, the Company reserves the right to prosecute an
action in the name of the Participant or his legal representative against any
third parties potentially liable to the Participant. The Company shall have the
absolute discretion to settle subrogation claims on any basis it deems warranted
and




6



--------------------------------------------------------------------------------





appropriate under the circumstances. If a Participant or his legal
representative initiates a lawsuit against any third parties potentially liable
to the Participant, the Company shall not be responsible for any attorney’s fees
or court costs that may be incurred in such liability claim. The Company shall
be entitled, to the extent of any payments made to or on behalf of a Participant
or a dependent of the Participant, to be paid first from the proceeds of any
settlement or judgment that may result from the exercise of any rights of
recovery asserted by or on behalf of a Participant or his legal representative
against any person or entity legally responsible for the injury for which such
payment was made. The right is also hereby given the Company to receive directly
from the Employer or any third party(ies), attorney(s) or insurance company(ies)
an amount equal to the amount paid to or on behalf of the Participant.


Section 4.6Forfeiture of Severance Benefits. A Participant shall forfeit any and
all entitlement to any Severance Benefit if the Administrator determines that
the Participant has failed to fulfill any requirement of the Plan.


Section 4.7Payment after Death. If a Participant dies before his or her
Severance Benefits have been paid in full, the remaining Severance Benefits will
be paid to the beneficiaries named in such Participant’s last will and
testament, or if no will or beneficiary exist then to such Participant’s heirs
at law, and shall be paid within no more than ninety (90) days following the
Participant’s death. The Plan shall be discharged fully and completely to the
extent of any payment made to any such beneficiaries or heirs at law.


ARTICLE V
TERMINATION OF EMPLOYMENT


Section 5.1Written Notice Required. Subject to Section 12.10, any purported
termination of employment, either by the Employer or by the Participant, shall
be communicated by written Notice of Termination to the other.


ARTICLE VI
NET BEST TREATMENT DETERMINATION


Section 6.1Determination By Accountant. All determinations required to be made
under this Article VI shall be made by the independent accounting firm retained
by the Company on the date of Change of Control, or such other independent
qualified third party firm retained for such purpose (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Participant within fifteen (15) business days of the Payment Date or Termination
Date, whichever is applicable, or such earlier time as is requested by the
Company. Any determination by the Accounting Firm shall be binding upon the
Company and the Participant.


Section 6.2“Net Best” Treatment Determination. Each Participant is a
“disqualified individual” (as defined in Section 280G of the Code), and if any
compensation, payment or distribution by the Company to or for the benefit of
such Participant, whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (collectively, the “Severance Payments”), would be subject to the
excise tax imposed by




7



--------------------------------------------------------------------------------





Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), the following provisions shall
apply:


(a)     If the Severance Payments, reduced by the sum of the Excise Tax and the
total of the Federal, state, and local income and employment taxes (the “Income
and Employment Taxes”) (such Income and Employment Taxes calculated assuming the
Participant is at the highest marginal tax rate) payable by such Participant on
the amount of the Severance Payments which are in excess of the Threshold
Amount, are greater than or equal to the Threshold Amount, such Participant
shall be entitled to the full Severance Benefits payable under this Plan.


(b)     If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of the Excise Tax and
the Income and Employment Taxes (such Income and Employment Taxes calculated
assuming the Participant is at the highest marginal tax rate) on the amount of
the Severance Payments which are in excess of the Threshold Amount, then the
Severance Payments shall be reduced (but not below zero) to the extent necessary
so that the sum of all Severance Payments shall not exceed the Threshold
Amount.  In such event, the Severance Payments shall be reduced in the following
order to the extent applicable:  (1) cash Severance Benefits not subject to
Section 409A of the Code (“Section 409A”); (2) cash Severance Benefits subject
to Section 409A; (3) equity-based Severance Benefits and any accelerated
equity-based Severance Benefits; and (4) non-cash forms of Severance Benefits. 
For the avoidance of doubt, Severance Payments eligible for the discounted value
calculated under Treasury Regulations Section 1.280G-1, Q&A 24 will be reduced
last. To the extent any Severance Benefits are to be made over time (e.g., in
installments, etc.), then any such Severance Benefits shall be reduced in
reverse chronological order. If any reduced payment is made and through error or
otherwise that payment exceeds the Threshold Amount, such Participant shall
immediately repay such excess to the Company upon notification that any such
overpayment has been made to the Participant.


For the purposes of this Section 6.2, “Threshold Amount” shall mean three times
the Participant’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00).  The
determination as to which of the alternative provisions of this Section 6.2
shall apply to such Participant shall be made substantially in accordance with
the procedure set forth in Section 6.1.  Any determination related to
application of the foregoing provisions by the Accounting Firm shall be
conclusive and binding upon the Company and any such Participant.


ARTICLE VII
SUCCESSORS TO COMPANY


Section 7.1Successors. This Plan shall bind any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, in the same
manner and to the same extent that the Company would be obligated under this
Plan if no succession had taken place. As used




8



--------------------------------------------------------------------------------





herein, “the Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which otherwise becomes
bound by all the terms and provisions hereof by operation of law.


ARTICLE VIII
DURATION, AMENDMENT, PLAN TERMINATION
AND ADOPTION BY SUBSIDIARIES


Section 8.1Duration. This Plan shall continue in effect until terminated in
accordance with Section 8.2. If a Change of Control occurs, this Plan shall
continue in full force and effect, and shall not terminate or expire, until
after all Participants who have become entitled to a Severance Benefit hereunder
shall have received all of such benefits in full.


Section 8.2Amendment and Termination. The Plan may be terminated or amended in
any respect by resolution adopted by two-thirds of the Board; provided, however,
that no such amendment or termination of the Plan may be made if such amendment
or termination would adversely affect any right of a Participant who became a
Participant prior to the later of (i) the date of adoption of any such amendment
or termination or (ii) the effective date of any such amendment or termination;
and, provided further, that the Plan no longer shall be subject to amendment,
change, substitution, deletion, revocation or termination which adversely
affects any Participant in any respect whatsoever within two (2) years following
a Change of Control.


Section 8.3Form of Amendment. The form of any amendment or termination of the
Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company, certifying that the amendment or termination has been
approved by the Board.


ARTICLE IX
CLAIMS AND APPEAL PROCEDURES


Section 9.1Claims Procedure. With respect to any claim for Severance Benefits
under the Plan, the Administrator will issue a decision on whether the claim is
denied or granted within ninety (90) days after receipt of the claim by the
Administrator, unless special circumstances require an extension of time for
processing the claim, in which case a decision will be rendered not later than
ninety (90) days after receipt of the claim. Written notice of the extension
will be furnished to the Participant prior to the expiration of the initial
ninety (90) day period and will indicate the special circumstances requiring an
extension of time for processing the claim and will indicate the date the
Administrator expects to render its decision. If the claim is denied in whole or
in part, the decision in writing by the Administrator shall include the specific
reasons for the denial and reference to the Plan provisions on which the denial
is based. The decision also shall include: (i) a description of any additional
material or information necessary for the Participant to perfect the claim, and
an explanation of why the material or information is necessary and (ii) an
explanation of the claims review procedure and the time limits applicable to
such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a denial upon review of the
claim.




Section 9.2Appeals Procedure. If his claim is denied in whole or in part, a
Participant may appeal in writing a denial of the claim, in part or in whole,
and request a review by the Administrator. The appeal must be submitted within
sixty (60) days after notice of the denial of the claim. The Administrator shall
afford the Participant a full and fair review of the decision denying the claim
and shall: (i) provide, upon request and free of charge, reasonable access to
and copies of all documents, records and other information relevant to the
claim; (ii) permit the Participant to submit to the Administrator written
comments, documents, records and other information relating to the claim; and
(iii) provide a review that takes into account all comments, documents, records
and other information submitted by the Participant relating to the claim,
without regard to whether such information was submitted or considered in the
initial determination. The Administrator will review the appeal and notify the
Participant of the final decision within sixty (60) days after receiving the
request for review unless the Administrator requires an extension due to special
circumstances, in which case the final decision will be made within sixty (60)
days after the Administrator receives the request for review. If special
circumstances require an extension of time, the Participant shall be furnished
written notice prior to the termination of the initial 60-day period which
explains the special circumstances requiring an extension of time and the date
by which the Administrator expects to render its decision on review. The
decision on review shall include: (i) specific reasons for the decision,
(ii) references to the specific Plan provisions on which the decision of the
Administrator is based, (iii) a statement that the Participant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the Participant’s claim,
and (iv) a statement describing any voluntary appeal procedures offered by the
Plan and a statement of the Participant’s right to bring an action under Section
502(a) of ERISA.


Section 9.3Exclusive Initial Remedy. No action may be brought for benefits
provided by this Plan or to enforce any right hereunder until after a claim has
been submitted to and determined by the Administrator and all appeal rights
under the Plan have been exhausted. Thereafter, the Participant may bring an
action for benefits provided by this Plan or to enforce any right hereunder. The
Participant’s beneficiary should follow the same claims procedure in the event
of the Participant’s death.


ARTICLE X
PLAN ADMINISTRATION


Section 10.1In General. The general administration of the Plan and the duty to
carry out its provisions shall be vested in the Administrator, which shall be
the “Plan Administrator” as that term is defined in Section 3(16)(A) of ERISA.
The Plan and Severance Benefits under the Plan shall be administered by the
Administrator appointed from time to time by the Company. The Administrator may,
in its discretion, secure the services of other parties, including agents and/or
Employees to carry out the day-to-day functions necessary to an efficient
operation of the Plan. The Administrator’s interpretations, decisions, requests
and exercises of power and responsibilities shall not be subject to review by
anyone and shall be final, binding, and conclusive upon all persons. The
Administrator shall, in its sole and absolute discretion, have the exclusive
right to interpret all of the terms of the Plan, to determine eligibility for
coverage and benefits, to resolve disputes as to eligibility, type, or




9



--------------------------------------------------------------------------------





amount of benefits, to correct any errors or omissions in the form or operation
of the Plan, to make such other determinations with respect to the Plan, and to
exercise such other powers and responsibilities as shall be provided for in the
Plan or as shall be necessary or helpful with respect thereto. The Administrator
under and pursuant to this Plan shall be the named fiduciary for purposes of
Section 402(a) of ERISA with respect to all powers and duties expressly or
implicitly assigned to it hereunder. Any determination or decision by the
Company made under or with respect to any provision of the Plan shall be in the
Company’s sole and absolute discretion, shall not be subject to review by anyone
and shall be final, binding and conclusive upon all persons. Benefits under this
Plan will be paid only if the Administrator decides in its discretion that the
applicant is entitled to them.


Section 10.2Reimbursement and Compensation. The Administrator shall receive no
compensation for its services as Administrator, but it shall be entitled to
reimbursement for all sums reasonably and necessarily expended by it in the
performance of such duties.


Section 10.3Rulemaking Powers. The Administrator shall have the power to make
reasonable and uniform rules and regulations required in the administration of
the Plan, to make all determinations necessary for the Plan’s administration,
except those determinations which the Plan requires others to make, and to
construe and interpret the Plan wherever necessary to carry out its intent and
purpose and to facilitate its administration.


ARTICLE XI
SOURCE OF SEVERANCE PAYMENT


Section 11.1No Separate Fund Established All Severance Benefits shall be paid in
cash from the general funds of the Company or an Employer, and no special or
separate fund shall be established. Nothing contained in the Plan shall create
or be construed to create a trust of any kind, and nothing contained in the Plan
nor any action taken pursuant to the provisions of the Plan shall create or be
construed to create a fiduciary relationship between the Company or an Employer
and a Participant, beneficiary, Employee or other person. To the extent that any
person acquires a right to receive Severance Benefits from the Company or an
Employer under the Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company or Employer. For purposes of the Code,
the Company intends this Plan to be an unfunded, unsecured promise to pay on the
part of the Company. For purposes of ERISA, the Company intends the Plan to be a
“severance plan” within the meaning of the applicable ERISA regulations.


ARTICLE XII
MISCELLANEOUS


Section 12.1Participant’s Legal Expenses. The Company agrees to pay, upon
written demand therefor by the Participant, fifty percent (50%) of all legal
fees and expenses which the Participant may reasonably incur in order to collect
amounts to be paid or obtain benefits to be provided to such Participant under
the Plan, plus in each case interest at the “applicable Federal rate” (as
defined in Section 1274(d) of the Code). In any such action brought by a
Participant for damages or to enforce any provisions hereof, he shall be
entitled to seek both




10



--------------------------------------------------------------------------------





legal and equitable relief and remedies, including, without limitation, specific
performance of the Company’s obligations hereunder, in his sole discretion.
However, in any instance where a Participant receives, as the result of a final,
nonappealable judgment of a court of competent jurisdiction or a mutually agreed
upon settlement with the Company, Severance Benefits greater than those first
offered by the Company or its successor to the Participant, then the Company
shall pay one hundred percent (100%) of all such legal fees and expenses
incurred by the Participant. Any such payments hereunder shall be made in the
manner specified in Section 12.11.


Section 12.2Employment Status. This Plan does not constitute a contract of
employment or impose on the Employer any obligation to retain a Participant as
an Employee, to change the status of a Participant’s employment, or to change
any employment policies of the Employer.


Section 12.3Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 12.4The Participant’s Heirs, etc. This Agreement shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Participant should die while any amounts would
still be payable to him hereunder as if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms hereof to his designee or, if there be no such designee, to his estate.


Section 12.5Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of the
State of Texas.


Section 12.6Choice of Forum. A Participant shall be entitled to enforce the
provisions of this Plan in any state or federal court located in the Collin
County, Texas, in addition to any other appropriate forum.


Section 12.7Notice. For the purposes hereof, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company at its principal place of business and to the Participant at his address
as shown on the records of the Employer, provided that all notices to the
Company shall be directed to the attention of the Chief Executive Officer of the
Company with a copy to the Secretary of the Company, or to such other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


Section 12.8Alienation. No benefit, right or interest of any person under the
Plan will be subject to alienation, anticipation, sale, transfer, assignment,
pledge, encumbrance or charge, seizure, attachment or legal, equitable or other
process or be liable for or subject to, the debts, liabilities or other
obligations of such persons, except as otherwise required by law. No




11



--------------------------------------------------------------------------------





Participant, dependent or their beneficiary shall have any right or claim to
benefits from the Plan, except as specified in the Plan.


Section 12.9Pronouns. A pronoun or adjective in the masculine gender includes
the feminine gender, and the singular includes the plural, unless the context
clearly indicates otherwise.


Section 12.10Section 409A. It is the intent of the parties that this Plan be
interpreted and administered in compliance with the requirements of Section 409A
to the extent applicable. In this connection, the Administrator or Company shall
have authority to take any action, or refrain from taking any action, with
respect to this Plan that is reasonably necessary to ensure compliance with
Section 409A (provided that the Administrator or Company shall choose the action
that best preserves the value of the payments and benefits provided to any
Participant under this Plan). In the event a Participant is a “specified
employee” within the meaning of Section 409A, payments which constitute a
“deferral of compensation” under Section 409A and which would otherwise become
due during the first six (6) months following such Participant’s termination of
employment shall: (i) be delayed; (ii) all such delayed payments shall be paid
in full in the seventh (7th) month after the Participant’s termination of
employment (the date of payment within such seventh month being within the sole
discretion of the Company); and (iii) all subsequent payments shall be paid in
accordance with their original payment schedule; provided, however, that the
above delay shall not apply to any payments that are excepted from coverage by
Section 409A, including, but not limited to, those payments covered by the
short-term deferral exception described in Treasury Regulations Section
1.409A-1(b)(4). A termination of a Participant’s employment hereunder (and
similar phrases used under the Plan), shall be interpreted as a “separation from
service” within the meaning of Section 409A. Notwithstanding the preceding, the
Administrator, the Company and its Affiliates shall not be liable to any
Participant or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any amount hereunder is subject to taxes, penalties or interest as a result
of failing to comply with Section 409A.


Section 12.11Reimbursements. With respect to the reimbursement of fees, taxes
and expenses provided for herein, including payments made pursuant to
indemnification provisions, the following shall apply: (i) unless a specific
time period during which such expense reimbursements may be incurred is provided
for herein, such time period shall be deemed to be Participant’s lifetime; (ii)
the amount of expenses eligible for reimbursement hereunder in any particular
year shall not affect the expenses eligible for reimbursement in any other year;
(iii) the right to reimbursement of expenses shall not be subject to liquidation
or exchange for any other benefit; and (iv) a Participant shall be entitled to a
reimbursement of an eligible expense hereunder only if such claim or
reimbursement request is made to the Employer on or before 15 days prior to the
last day of the calendar year following the calendar year in which the expense
was incurred or the tax was remitted, as the case may be, and the reimbursement
is made on or before the last day of such calendar year.






12

